Y. sold to A. & B. a tract of land and took their three notes payable in one, two and three years, and a mortgage of the land to secure the payment of the purchase money. A. & B. then conveyed to J., who afterwards gave his three notes to V., identical in date, time of payment, amounts, &c., the mortgage remaining open, and A. & B.’s. notes were surrendered to them. Action was brought by "V. after the first two notes were due, but before the third was payable, for foreclosure, &c. The Circuit judge, upon testimony *614taken ore tenus found that the mortgage was not satisfied, that the intention of the parties was- that J. should take the land encumbered with the lien of this mortgage, and that he assumed the payment of the debt, and that his substituted notes were not taken in payment. On appeal this court approved these findings of fact, and held that there was nothing in this arrangement obnoxious to the statute of frauds. OPINION by
June 24th, 1881.
J. J. Norton, for appellant. W. O. Keith, contra.
Hudson, A. A. J.,
(in place of McGowan, A. J.,)